Rama Realty Assoc. LLC v Nautilus Capital, LLC (2017 NY Slip Op 04885)





Rama Realty Assoc. LLC v Nautilus Capital, LLC


2017 NY Slip Op 04885


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4292 654365/15

[*1]Rama Realty Associates LLC, et al., Plaintiffs-Appellants,
vNautilus Capital, LLC, Defendant-Respondent, Banco Popular North America, Defendant.


Levi Lubarsky Feigenbaum & Weiss LLP, New York (Howard B. Levi of counsel), for appellants.
Einig & Bush, LLP, New York (Dan M. Rice of counsel), for respondent.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered June 14, 2016, which, to the extent appealed from as limited by the briefs, granted the motion of defendant Nautilus Capital, LLC, for partial summary judgment seeking dismissal of plaintiffs' claims against it, unanimously affirmed, with costs.
The default interest provision at issue is not so vague as to be unenforceable. It clearly reflects that the parties intended to cap interest at the highest rate allowable under New York's usury laws (see Emery v Fishmarket Inn of Granite Springs , 173 AD2d 765, 767 [2d Dept 1991]). The court also properly determined that the loan matured on March 31, 2014, since plaintiffs failed to comply with conditions required for a proposed extension of the maturity date.
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK